I agree with the Chief Justice that the charge was calculated to coerce the jury, and, therefore, there should be a new trial. I think, however, that the time spent in the jury room is immaterial. If the jury believed that an agreement was necessary, then I think it was the part of wisdom to agree at once.
We have a statute in this State that provides that if the jury return a second time without having agreed upon a verdict, they cannot be sent out again without their consent. I do not think the power of the trial Judge is plenary. *Page 155